DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/696,546 filed on 11/26/2019.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2018/0050692 (“Kim”).

As to claim 1, Kim discloses a method for controlling a vehicle, comprising:
analyzing a safety situation of the self-driving ego vehicle to determine a proposed vehicle control action using a main controller of the self-driving ego vehicle (see at least ¶41-44; the primary control system 30 includes a sensor fusion module 32 for determining the presence, location, and path of detected features in the vicinity of the host vehicle…additionally includes a path planning module 42 for determining a host vehicle path to be followed to maintain the host vehicle on a desired route while obeying traffic laws and avoiding any detected obstacles…); 
presenting, by the main controller, the proposed vehicle control action to an interlock controller, including a certificate of the proposed vehicle control action (see at least ¶44-45, ¶52; the secondary arbitration module 48 is configured to receive the vehicle control output 47 and the orthogonal control output 74. The secondary arbitration module processes and synthesizes the vehicle control output 47 and the orthogonal control output 74…); 
checking a safety certification evidence from the certificate by the interlock controller using a predefined safety argument to verify the safety certification evidence of the certificate (see at least ¶52-53; By providing the orthogonal co-pilot system 52 with algorithms distinct from those employed in the primary control system 30, the commanded path and actuator control signals may be validated independently from any software diagnostics condition arising in the primary control system 30…); and 
directing, by a low-level controller, the self-driving ego vehicle to perform a certified vehicle control action (see at least ¶52; the secondary arbitration module processes and synthesizes the vehicle control output 47 and the orthogonal control output 74 and outputs an actuator control output 49 to the actuators 50…).

As to claim 2, Kim discloses in which directing further comprises passing, by the interlock controller, the proposed vehicle control action to the low-level controller if the safety certification evidence from the certificate is verified by the interlock controller (see at least ¶52-53; By providing the orthogonal co-pilot system 52 with algorithms distinct from those employed in the primary control system 30, the commanded path and actuator control signals may be validated independently from any software diagnostics condition arising in the primary control system 30…).

	As to claim 3, Kim discloses  further comprising: replacing, by the interlock controller, the proposed vehicle control action with an intervention vehicle control action if the safety certification evidence from the certificate is not verified; and directing, by the low-level controller, the self-driving ego vehicle to perform the intervention vehicle control action (see at least ¶56-59; in response to the arbitration output signal requests being set to REJECT, the secondary arbitration module 48 may automatically reject the vehicle control output 47 and instead control the actuators 50 to perform an alternative maneuver, which may be referred to as a secondary command…).

	As to claim 4¸Kim discloses in which the intervention vehicle control action comprises braking, throttling, and/or steering (see at least ¶59; the secondary command may include, for example, a fallback command to safely stop and remove the host vehicle from traffic.). 

	As to claim 5, Kim discloses in which directing comprising translating, by the low-level controller, the certified vehicle control action into actuations of brakes, throttle, and/or steering (see at least ¶52; commanded settings for the actuators 50, such as a desired steering gradient for a steering actuator or a desired throttle gradient for a throttle actuator…). 

	As to claim 6, Kim discloses in which the interlock controller uses sensor data to confirm safety of the intervention vehicle control action (see at least Fig 2; ¶41-44; the primary control system 30 includes a sensor fusion module 32 for determining the presence, location, and path of detected features in the vicinity of the host vehicle). 

As to claim 8, Kim discloses in which the certified vehicle control action comprises the proposed vehicle control action (see at least ¶44-45, ¶52; the secondary arbitration module 48 is configured to receive the vehicle control output 47 and the orthogonal control output 74. The secondary arbitration module processes and synthesizes the vehicle control output 47 and the orthogonal control output 74…).

As to claim 9, Kim discloses in which the certified vehicle control action comprises an intervention vehicle control action selected by the interlock controller (see at least ¶56-59; in response to the arbitration output signal requests being set to REJECT, the secondary arbitration module 48 may automatically reject the vehicle control output 47 and instead control the actuators 50 to perform an alternative maneuver, which may be referred to as a secondary command…).

As to claim 10, Kim discloses a non-transitory computer readable medium having program code recorded theron for control of a vehicle, the program code being executed by a processor and comprising:
program code to analyze a safety situation of the self-driving ego vehicle to determine a proposed vehicle control action using a main controller of the self-driving ego vehicle(see at least ¶41-44; the primary control system 30 includes a sensor fusion module 32 for determining the presence, location, and path of detected features in the vicinity of the host vehicle…additionally includes a path planning module 42 for determining a host vehicle path to be followed to maintain the host vehicle on a desired route while obeying traffic laws and avoiding any detected obstacles…);
program code to present, by the main controller, the proposed vehicle control action to an interlock controller, including a certificate of the proposed vehicle control action (see at least ¶44-45, ¶52; the secondary arbitration module 48 is configured to receive the vehicle control output 47 and the orthogonal control output 74. The secondary arbitration module processes and synthesizes the vehicle control output 47 and the orthogonal control output 74…);
program code to check a safety certification evidence from the certificate by the interlock controller using a predefined safety argument to verify the safety certification evidence of the certificate (see at least ¶52-53; By providing the orthogonal co-pilot system 52 with algorithms distinct from those employed in the primary control system 30, the commanded path and actuator control signals may be validated independently from any software diagnostics condition arising in the primary control system 30…); and
program code to direct, by a low-level controller, the self-driving ego vehicle to perform a certified vehicle control action (see at least ¶52; the secondary arbitration module processes and synthesizes the vehicle control output 47 and the orthogonal control output 74 and outputs an actuator control output 49 to the actuators 50…).

As to claim 11, Kim discloses further comprising: program code to replace, by the interlock controller, the proposed vehicle control action with an intervention vehicle control action if the safety certification evidence from the certificate is not verified; and program code to direct, by the low-level controller, the self-driving ego vehicle to perform the intervention vehicle control action (see at least ¶56-59; in response to the arbitration output signal requests being set to REJECT, the secondary arbitration module 48 may automatically reject the vehicle control output 47 and instead control the actuators 50 to perform an alternative maneuver, which may be referred to as a secondary command…).

As to claim 12, Kim discloses  in which the program code to direct comprises program code to translate, by the low-level controller, the certified vehicle control action into actuations of brakes, throttle, and/or steering (see at least ¶52; commanded settings for the actuators 50, such as a desired steering gradient for a steering actuator or a desired throttle gradient for a throttle actuator…).

As to claim 13, Kim discloses further comprising program code to direct further comprises program code to pass, by the interlock controller, the proposed vehicle control action to the low-level controller if the safety certification evidence from the certificate is verified by the interlock controller (see at least ¶52-53; By providing the orthogonal co-pilot system 52 with algorithms distinct from those employed in the primary control system 30, the commanded path and actuator control signals may be validated independently from any software diagnostics condition arising in the primary control system 30…).

As to claim 15, Kim discloses in which the certified vehicle control action comprises an intervention vehicle control action selected by the interlock controller (see at least ¶56-59; in response to the arbitration output signal requests being set to REJECT, the secondary arbitration module 48 may automatically reject the vehicle control output 47 and instead control the actuators 50 to perform an alternative maneuver, which may be referred to as a secondary command…).

As to claim 16, Kim discloses a system for control of a vehicle, comprising: 
a main controller configured to analyze a safety situation of the self-driving ego vehicle to determine a proposed vehicle control action (see at least Fig 2, element 30; ¶41-44; the primary control system 30 includes a sensor fusion module 32 for determining the presence, location, and path of detected features in the vicinity of the host vehicle…additionally includes a path planning module 42 for determining a host vehicle path to be followed to maintain the host vehicle on a desired route while obeying traffic laws and avoiding any detected obstacles…); 
an interlock controller configured to receive the proposed vehicle control action and a certificate of the proposed vehicle control action from the main controller, the interlock controller further configured to verify safety certification evidence of the certificate (see at least Fig 2, element 48; ¶44-45; ¶52-53; By providing the orthogonal co-pilot system 52 with algorithms distinct from those employed in the primary control system 30, the commanded path and actuator control signals may be validated independently from any software diagnostics condition arising in the primary control system 30…); and 
a low-level controller configured to direct the self-driving ego vehicle to perform a certified vehicle control action (see at least Fig 2, element 48/50; (see at least ¶52; the secondary arbitration module processes and synthesizes the vehicle control output 47 and the orthogonal control output 74 and outputs an actuator control output 49 to the actuators 50…).

As to claim 17, Kim discloses in which the interlock controller is further configured to the proposed vehicle control action to the low-level controller if the safety certification evidence from the certificate is verified by the interlock controller (see at least ¶52-53; By providing the orthogonal co-pilot system 52 with algorithms distinct from those employed in the primary control system 30, the commanded path and actuator control signals may be validated independently from any software diagnostics condition arising in the primary control system 30…).

As to claim 18, Kim discloses in which the interlock controller is further configured to replace the proposed vehicle control action with an intervention vehicle control action if the safety certification evidence from the certificate is not verified (see at least ¶56-59; in response to the arbitration output signal requests being set to REJECT, the secondary arbitration module 48 may automatically reject the vehicle control output 47 and instead control the actuators 50 to perform an alternative maneuver, which may be referred to as a secondary command…).

As to claim 19, Kim discloses in which the low-level controller is further configured to direct the self-driving ego vehicle to perform the intervention vehicle control action (see at least ¶56-59; in response to the arbitration output signal requests being set to REJECT, the secondary arbitration module 48 may automatically reject the vehicle control output 47 and instead control the actuators 50 to perform an alternative maneuver, which may be referred to as a secondary command…).

As to claim 20, Kim discloses in which the low-level controller is further configured to translate the certified vehicle control action into actuations of brakes, throttle, and/or steering of the self-driving ego vehicle (see at least ¶52; commanded settings for the actuators 50, such as a desired steering gradient for a steering actuator or a desired throttle gradient for a throttle actuator…).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Touzeau et al. US 8,756,428 (“Touzeau1”).

As to claim 7, Kim fails to explicitly disclose in which the safety certification evidence of the certificate includes time stamped and signed evidence to verify the proposed vehicle control action is safe. However, Touzeau teaches in which the safety certification evidence of the certificate includes time stamped and signed evidence to verify the proposed vehicle control action is safe (see at least Abstract; adding to the electronic document of the digital signature, the time-stamp and the statute of the certificate to crated an authenticated electronic document). 
Thus, Kim discloses a system and method for verifying proposed vehicle control plans and Touzeau teaches sending authenticated electronic communication with time stamps and electronic signatures. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kim, with the time-stamped electronic signature authorization taught by Touzeau, because it would allow the system to verify the data being sent from the main control unit to the other for verification purposes. 

As to claim 14, Kim fails to explicitly disclose in which the safety certification evidence of the certificate includes time stamped and signed evidence to verify the proposed vehicle control action is safe. However, Touzeau teaches in which the safety certification evidence of the certificate includes time stamped and signed evidence to verify the proposed vehicle control action is safe (see at least Abstract; adding to the electronic document of the digital signature, the time-stamp and the statute of the certificate to crated an authenticated electronic document). 
Thus, Kim discloses a system and method for verifying proposed vehicle control plans and Touzeau teaches sending authenticated electronic communication with time stamps and electronic signatures. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Kim, with the time-stamped electronic signature authorization taught by Touzeau, because it would allow the system to verify the data being sent from the main control unit to the other for verification purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While certificate signatures with time stamps are old and well-known to one of ordinary skill in the art, Touzeau has been provided as patent-based evidence.